REVERSE and REMAND; and Opinion Filed July 21, 2015.




                                                        S
                                         Court of Appeals
                                                              In The


                                  Fifth District of Texas at Dallas
                                                    No. 05-14-00902-CV

                          WEINSTEIN & RILEY, P.S., Appellant
                                         V.
                LARRY BLANKENSHIP, JACKIE ABBOTT, MICHAEL JANSKY,
                AND CARL D. TILLERY, INDIVIDUALLY AND ON BEHALF OF
                  A CLASS OF SIMILARLY SITUATED PERSONS, Appellees

                                On Appeal from the County Court at Law No. 1
                                            Dallas County, Texas
                                    Trial Court Cause No. CC-10-05153A

                                        MEMORANDUM OPINION
                                 Before Justices Lang-Miers, Brown, and Schenck
                                          Opinion by Justice Lang-Miers
          In this interlocutory appeal appellant Weinstein & Riley, P.S. (W&R) appeals an order

granting class certification. 1 In three issues on appeal W&R argues that (1) the trial court lacked

subject matter jurisdiction over appellees’ claim, (2) appellees did not establish essential

elements of a class action under Texas Rule of Civil Procedure 42, and (3) the certification order

does not comply with rule 42(c)(1)(D). We resolve W&R’s first issue in its favor and do not

reach its remaining issues. We reverse the class certification order and remand this case to the

trial court with instructions to dismiss appellees’ claim for injunctive relief for lack of subject

matter jurisdiction.


   1
       See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(3) (West 2015).
                                                            BACKGROUND

           Appellees Larry Blankenship, Jackie Abbott, and Micheal Jansky allege that they

received “demand letters” from W&R, a law firm based in Washington engaged in third-party

debt collection in Texas. Appellees filed suit against W&R and several individuals asserting

claims for violation of the federal Fair Debt Collection Practices Act, violation of the Texas Debt

Collection Act (chapter 392 of the Texas Finance Code), and for the unauthorized practice of

law. Appellees settled their federal and state law claims against the individuals and apparently

abandoned their claim against W&R for the unauthorized practice of law. At the time of the

hearing on appellees’ motion for class certification, the only claim at issue was their claim

against W&R seeking injunctive relief relating to an alleged violation of the TDCA that predated

the lawsuit, as described more fully below.

           The trial court signed a class certification order naming appellees Blankenship, Abbott,

and Jansky as class representatives, appointing appellee Carl D. Tillery as class counsel, 2 and

certifying a class of “[a]ll persons who were subjected to debt collection from Weinstein & Riley

P.S. during the period of July 30, 2006 to November 17, 2009.” In its findings of fact and

conclusions of law the trial court explained that the reason for that particular date range is

because “[d]uring the period of July 30, 2006 to November 17, 2009 Weinstein & Riley P.S. did

not have a copy of a surety bond in the name of Weinstein & Riley P.S. on file with the Texas

Secretary of State.” The trial court also stated that a common question of law or fact in this case

is “[w]hether each Class member is entitled to injunctive relief to prevent [W&R] from debt

collecting in Texas without obtaining a surety bond in its true business or professional name or




     2
       Carl D. Tillery is named as an appellee in this case because he was named as a plaintiff and putative class representative in connection
with the claim for the unauthorized practice of law that was apparently abandoned before the class was certified.



                                                                    –2–
personal or legal name and filing a copy of such bond with the secretary of state.” W&R appeals

from that order.

                                                                 ANALYSIS

          In its first issue on appeal W&R argues that the trial court lacked subject matter

jurisdiction over appellees’ claim for injunctive relief. Subject matter jurisdiction is essential to

a court’s authority to decide a case. Stauffer v. Nicholson, 438 S.W.3d 205, 213 (Tex. App.—

Dallas 2014, no pet.). “Subject matter jurisdiction requires that the party bringing the suit have

standing, that there be a live controversy between the parties, and that the case be justiciable.”

State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994). W&R argues, among other

things, that there is no live controversy. We agree with W&R.

          The material facts are undisputed. In 2003, W&R, which at the time was known as

Weinstein, Treiger & Riley, P.S., obtained a third-party debt collector surety bond as required

under section 392.101 of the Texas Finance Code, 3 and filed a copy of the bond with the

secretary of state. In 2005, W&R executed a rider with the bond company reflecting its name

change from Weinstein, Treiger & Riley, P.S. to Weinstein & Riley, P.S. W&R filed the name-

change rider with the secretary of state on November 17, 2009.




   3
       Section 392.101, titled “Bond Requirement” states:
          (a) A third-party debt collector or credit bureau may not engage in debt collection unless the third-party debt collector or
          credit bureau has obtained a surety bond issued by a surety company authorized to do business in this state as prescribed by
          this section. A copy of the bond must be filed with the secretary of state.

          (b) The bond must be in favor of:

             (1) any person who is damaged by a violation of this chapter; and

             (2) this state for the benefit of any person who is damaged by a violation of this chapter.

          (c) The bond must be in the amount of $10,000.

   TEX. FIN. CODE ANN. § 392.101 (West 2006).




                                                                      –3–
       Appellees filed their petition in July 2010. In their petition appellees did not allege or

seek any actual damages in connection with the delayed filing of the name-change rider,

including statutory damages under section 392.403(e). Instead, they generally sought to “prevent

and restrain” W&R “from engaging in debt collection in Texas in violation of the Texas Finance

Code, Chapter 392.”

       Appellees argue that the TDCA entitles them to injunctive relief under these

circumstances.   Appellees rely on four sections of the TDCA. First, they rely on section

392.101(a), which requires third-party debt collectors to obtain a surety bond and file a copy of

that bond with the secretary of state. TEX. FIN. CODE ANN. § 392.101(a) (West 2006). Second,

they rely on section 392.304(a)(1)(A), which prohibits debt collectors from using a name other

than the “true business or professional name or the true personal or legal name of the debt

collector while engaged in debt collection.” Id. § 392.304(a)(1)(A). Third, they rely on section

392.403(a)(1), which states that a person may sue for “injunctive relief to prevent or restrain a

violation of this chapter.” Id. § 392.403(a)(1). Finally, they rely on section 392.403(e), which

states that “[a] person who successfully maintains an action under this section for violation of

section 392.101 . . . is entitled to not less than $100.00 for each violation of this chapter.” Id. §

392.403(e). Reading these sections together, appellees argue that they are entitled to injunctive

relief because they “established that [W&R] violated section 392.101.” We disagree. As the

Supreme Court has explained, “[p]ast exposure to illegal conduct does not itself show a present

case or controversy regarding injunctive relief [ ] if unaccompanied by any continuing, present

adverse effects.” O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974).

       To support their argument appellees rely on Marauder Corp. v. Beall, 301 S.W.3d 817

(Tex. App.—Dallas 2009, no pet.). In Marauder the plaintiff established a violation of the

TDCA’s bond requirement and obtained an injunction under section 392.403 enjoining the

                                                –4–
defendant from collecting debts without having an appropriate bond. Id. at 821. Marauder is

distinguishable, however, because in that case it does not appear that whatever violation of the

bond requirement occurred was remedied before the lawsuit was filed.

       A case closer to this one is Elston v. Resolution Services, Inc., 950 S.W.2d 180 (Tex.

App.—Austin 1997, no writ). In Elston a plaintiff sued a debt collector that did not have a bond

on file with the secretary of state. The plaintiff sought injunctive relief requiring the debt

collector to comply with the bond requirement in the future. After the lawsuit was filed the debt

collector filed the bond and the trial court denied the injunction. On appeal, albeit in dictum, the

appellate court stated that it would have upheld the trial court’s decision to deny injunctive relief

because the claim was rendered moot when the debt collector filed the bond. Id. at 184.

       Even if W&R committed a prior violation of the finance code by not filing its name-

change rider with the secretary of state until November 2009, which we need not decide today,

the name-change rider was on file months before appellees filed this lawsuit. Although section

392.403(a)(1) states that a person may sue for injunctive relief to “prevent” a violation of finance

code, we do not construe this to mean that a person is entitled to seek prospective injunctive

relief against any debt collector predicated upon a hypothetical contingency that the debt

collector might violate a provision of the finance code at some unknown point in the future. See,

e.g., Tex. Parks & Wildlife Dep’t v. Tex. Ass’n of Bass Clubs, 622 S.W.2d 594, 596 (Tex. App.—

Austin 1981, writ ref’d n.r.e.) (“Courts are not empowered to decide cases predicated upon future

contingencies.”).

       Appellees also suggest that there is a live controversy in this case because section

392.403(e) provides for statutory damages when someone “successfully maintains an action

under this section for violation of section 392.101.” But in this case appellees did not seek




                                                –5–
statutory damages, and they cannot successfully maintain an action because there is no

continuing injury that injunctive relief could redress.

       Citing Texas A&M University-Kingsville v. Yarbrough, 347 S.W.3d 289 (Tex. 2011),

appellees argue that their claim for injunctive relief in this case falls under the exception to the

mootness doctrine for cases that are “capable of repetition, yet evading review.” That rare

exception, however, requires proof that “(1) the challenged action was too short in duration to be

litigated fully before the action ceased or expired; and (2) a reasonable expectation exists that the

same complaining party will be subjected to the same action again.” Williams v. Lara, 52
S.W.3d 171, 184 (Tex. 2000). In this case the alleged violation continued for more than three

years, and appellees have not shown a reasonable expectation that they will be subject to the

same alleged violation again. As a result, the exception to the mootness doctrine does not apply.

       Finally, appellees also argue that it would “destroy the very essence of the bonding

requirements of the Finance Code” if a third-party debt collector can moot a claim like theirs by

“filing a bond upon a moment’s notice.” We disagree. The essence or purpose of the bond

requirement is to protect consumers, and that purpose is met when a bond is filed in compliance

with section 392.101.

       We conclude that the trial court lacks subject matter jurisdiction over appellees’ claim for

injunctive relief because there is no live controversy that injunctive relief could redress. As a

result, the class certification order is void. See generally In the Interest of S.J.G., No. 05-13-

01351-CV, 2015 WL 1611833, at *2 (Tex. App.—Dallas Apr. 9, 2015, pet. filed) (mem. op.)

(noting order is void when issuing court lacks subject matter jurisdiction).

                                           CONCLUSION

       We resolve W&R’s first issue in its favor and do not need to address W&R’s alternative

arguments that (1) appellees did not establish essential elements of Texas Rule of Civil

                                                –6–
Procedure 42, and (2) the certification order does not comply with rule 42(c)(1)(D). We reverse

the class certification order and remand this case to the trial court with instructions to dismiss

appellees’ claim for injunctive relief for lack of subject matter jurisdiction.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE


140902F.P05




                                                 –7–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

WEINSTEIN & RILEY, P.S., Appellant                    On Appeal from the County Court at Law
                                                      No. 1, Dallas County, Texas
No. 05-14-00902-CV          V.                        Trial Court Cause No. CC-10-05153A.
                                                      Opinion delivered by Justice Lang-Miers.
LARRY BLANKENSHIP, JACKIE                             Justices Brown and Schenck participating.
ABBOTT, MICHAEL JANSKY, and CARL
D. TILLERY, INDIVIDUALLY AND ON
BEHALF OF A CLASS OF SIMILARLY
SITUATED PERSONS, Appellees

       In accordance with this Court’s opinion of this date, the class certification order is
REVERSED and this cause is REMANDED to the trial court with instructions to dismiss
appellees’ claim for injunctive relief for lack of subject matter jurisdiction.

       It is ORDERED that appellant Weinstein & Riley, P.S. recover its costs of this appeal
from appellees Larry Blankenship, Jackie Abbott, Michael Jansky, and Carl D. Tillery.


Judgment entered this 21st day of July, 2015.




                                                –8–